                Case 1:19-cr-00226-WHP Document 71 Filed 03/09/20 Page 1 of 1
                                                U.S. Department of Justice
       [Type text]
                                                             United States Attorney
                                                             Southern District of New York

                                                             The Silvio J. Mollo Building
                                                             One Saint Andrew’s Plaza
                                                             New York, New York 10007


                                                             March 9, 2020

       BY ECF
       The Honorable William H. Pauley, III
       United States District Judge
       Southern District of New York
       Daniel Patrick Moynihan U.S. Courthouse
       500 Pearl St.
       New York, NY 10007

              Re:      United States v. Irigoyen, S2 19 Cr. 226 (WHP)

       Dear Judge Pauley:

               The Government respectfully requests that the Court direct the U.S. Marshals to purchase
       roundtrip airfare for the defendant to depart from Fresno, California today at approximately
       7:40 p.m. local time and to land in New York tomorrow morning, so the defendant can appear for
       the plea hearing scheduled for tomorrow at 2:30 p.m. The Government is advised that such a flight
       is available and that the U.S. Marshals will book it upon the Court’s order.


                                                      Respectfully submitted,

Application granted.                                  GEOFFREY S. BERMAN
                                                      United States Attorney for the
                                                      Southern District of New York



                                                by:       /s/ Jun Xiang
                                                      Daniel H. Wolf
                                                      Jun Xiang
                                                      Assistant United States Attorney
    March 9, 2020                                     (212) 637-2337 / -2289


       CC
       All Counsel (By ECF)
